Citation Nr: 0620463	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  04-32 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.	Entitlement to a rating in excess of 20 percent for 
bilateral hearing loss.

2.	Entitlement to a rating in excess of 10 percent for 
tinnitus.

3.	Entitlement to a rating in excess of 10 percent for an 
anxiety disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from August 1965 to 
August 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
also denied the veteran's claims for a compensable evaluation 
for status post tonsillectomy and service connection for an 
ear condition (listed as numbers 4 and 5 on the RO's 
decision).  In his March 2004 notice of disagreement, the 
veteran expressly requested to "discontinue" issues 4 and 5 
on the September 2003 decision, as he no longer wished to 
pursue them.  As the veteran has withdrawn his claims, the 
Board will confine its consideration to the issues as set 
forth on the decision title page.

The matter of an increased rating for an anxiety disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.	VA audiological examination in August 2003 showed pure 
tone thresholds in four frequencies from 1000 to 4000 
Hertz that averaged 60 decibels in the veteran's 
service- connected left ear, with speech recognition of 
80 percent, corresponding to Level IV hearing.  Pure 
tone thresholds averaged 85 decibels in his service-
connected right ear, with speech recognition of 70 
percent, corresponding to Level VIII hearing.

2.	VA audiological examination in December 2004 showed pure 
tone thresholds in four frequencies from 1000 to 4000 
Hertz that averaged 46 decibels in the veteran's 
service-connected left ear, with speech recognition of 
88 percent, corresponding to Level II hearing.  Pure 
tone thresholds averaged 76 decibels in his service-
connected right ear, with speech recognition of 80 
percent, corresponding to Level V hearing.

3.	The objective and probative medical evidence of record 
reflects the veteran's complaints of constant tinnitus.

4.	There is no competent evidence of record demonstrating 
that the service-connected tinnitus markedly interferes 
with employment nor is there any evidence of record 
showing that the veteran has been frequently 
hospitalized due to tinnitus


CONCLUSIONS OF LAW

1.	The schedular criteria for a rating in excess of 20 
percent for bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5103-5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 4.85-4.87, Diagnostic 
Code (DC) 6100 (2005).

2.	The schedular criteria for a rating in excess of 10 
percent for tinnitus have not been met.  38 U.S.C.A. §§ 
1155, 5103-5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.85-4.87, DC 6260 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F3d. 1328 (Fed. Cir. 2006).

In the Mayfield case, the United States Court of Appeals for 
Veterans Claims (hereinafter referred to as "the Court") 
addressed the meaning of prejudicial error (38 U.S.C.A. 
§ 7261(b)), what burden each party bears with regard to the 
Court's taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess and Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
that held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  Id.  However, in the 
instant case, as the veteran's increased rating claims are 
being denied, no disability rating or effective date will be 
assigned and, as set forth below, there can be no possibility 
of prejudice to the veteran.  As set forth herein, no 
additional notice or development is indicated in the 
veteran's claims. 

In July 2003, prior to the September 2003 rating decision, 
the RO provided the appellant with correspondence essentially 
outlining the duty-to-assist requirements of the VCAA.  
Further, in the September 2003 rating action that denied the 
increased ratings appellant was instructed what the bases for 
the assigned ratings was, and why a higher rating was not for 
assignment.  Thus he was put on notice of the information 
needed for a higher rating.  

The Board is aware of the Federal Circuit Court's holding in 
Mayfield, supra concerning using post decisional documents.  
The use of the rating decision as an instrument of notice in 
this case is cured by the subsequent de novo review by the 
May 2004 statement of the case and January 2005 supplemental 
statement of the case (SSOC).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  

The Board notes that, in a June 2006 written statement, the 
veteran's representative expressed a concern regarding the 
adequacy of the December 2004 VA audio examination, but the 
Board finds that examination provides sufficient information 
regarding the veteran's medical history, clinical findings 
and diagnoses from which the Board can reach a fair 
determination.  Although the veteran's claims file was 
unavailable for the examiner's review, nevertheless, the 
veteran's instant claims are for increased ratings and the 
emphasis here is on the current level of disability.  

As well, the Board notes that during the August 2003 VA 
psychiatric examination, it was noted that the veteran 
received Social Security Administration (SSA) benefits, but 
the December 2004 VA psychiatric examination report reflects 
that he received retirement benefits as a professor of 
mathematics, and did not receive SSA benefits.  It appears 
that the veteran may be retired and in receipt of SSA 
retirement, but not disability, benefits.  In any event, as 
noted above, it is the current level of disability that is of 
primary concern to the Board and there is no indication in 
the record that the veteran was ever declared totally 
disabled and eligible for SSA disability benefits.  Thus, the 
Board may proceed without prejudice to the appellant.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.	Factual Background

Service connection for bilateral hearing loss was granted by 
the RO in a November 1968 rating decision that awarded a non-
compensable disability evaluation.  In December 1990, the RO 
granted an increased rating to 10 percent for the veteran's 
service-connected bilateral hearing loss and, in July 1998, a 
20 percent disability evaluation was assigned.  In a June 
2001 rating decision, the RO granted service connection for 
tinnitus, that was awarded a 10 percent disability 
evaluation.

In April 2003, the RO received the veteran's current claim 
for an increased rating for his service-connected bilateral 
hearing loss and tinnitus.

In August 2003, the veteran, who was 60 years old, underwent 
VA examinations.   He complained of difficulty following 
group conversation and listening to the television.  He also 
had recurrent suppurative otitis media, and sinus and 
circulatory problems.  He complained of bilateral constant 
tinnitus that he described as a variable frequency, high 
intensity noise that interfered with sleeping and made him 
feel anxious.  Audiogram findings, in pure tone thresholds, 
in decibels (dB), were as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
55
75
105
105
LEFT
N/A
45
65
65
65

The veteran averaged 85 dB and 60 dB losses for the right and 
left ears, respectively, for the frequencies 1000, 2000, 3000 
and 4000 Hertz.  Speech recognition scores on the Maryland 
CNC Word List were 85 percent in the veteran's right ear and 
80 in his left ear.  The diagnoses were moderate to profound 
hearing loss in the right ear and mild to moderately severe 
hearing loss in the left ear and tinnitus, bilaterally, by 
history.

In December 2004, the veteran underwent VA examination.  He 
reported difficulty following group conversation and 
listening to the television.  He also complained of constant 
bilateral tinnitus of high intensity, variable frequency 
noise that interfered with sleeping and made him feel 
anxious.  Audiogram findings, in pure tone thresholds, in 
decibels (dB), were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
35
60
105
105
LEFT
N/A
30
50
50
55

The veteran averaged 76 dB and 46 dB losses for the right and 
left ears, respectively, for the frequencies 1000, 2000, 3000 
and 4000 Hertz.  Speech recognition scores on the Maryland 
CNC Word List were 80 percent in the veteran's right ear and 
88 percent in his left ear.  The diagnoses were mild to 
prodound hearing loss in the right ear and moderate hearing 
loss in the left ear.

III.	Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (2005) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected bilateral hearing loss and tinnitus, and has found 
nothing in the historical record that would lead to a 
conclusion that the current evidence of record is inadequate 
for rating purposes.

Disability ratings are based on the average impairment of 
earning capacity resulting from each disability.  The 
percentage ratings for each diagnostic code, as set forth in 
the VA's Schedule for Rating Disabilities, codified in 38 
C.F.R. Part 4 (2005), represent the average impairment of 
earning capacity resulting from disability.

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern. Although 
rating personnel are directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

A.	Increased Rating for Bilateral Hearing Loss

The veteran's written statements regarding the effect that 
his service-connected bilateral hearing loss has had on his 
life have been duly noted by the Board.  In evaluating 
service-connected hearing impairment, however, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Acevedo-Escobar v. 
West, 12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 
Vet. App. 345, 349 (1992).

Effective June 10, 1999, certain regulatory changes were made 
to the criteria for evaluating audiological disabilities.  
See 64 Fed. Reg. 25,202-210 (May 11, 1999) (now codified at 
38 C.F.R. §§ 4.85- 4.87 (2005)).  The veteran's current claim 
for an increased rating for his bilateral hearing loss was 
received at the RO in April 2003, so the new regulations are 
for application.

The Board further observes that summary information 
accompanying the regulatory changes to the rating criteria 
for evaluating audiologic disabilities specifically indicates 
that, except for certain "unusual patterns of hearing 
impairment", the regulatory changes do not constitute 
liberalizing provisions.  38 C.F.R. § 4.86.  The "unusual 
patterns of hearing impairment" include cases where the pure 
tone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or 
where the pure tone thresholds are 30 decibels or less at 
1000 Hertz and 70 decibels or more at 2000 Hertz.  The 
evidence of record indicates that the veteran's bilateral 
hearing loss pattern does fit the requirements of an unusual 
pattern of hearing impairment.

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent disabling, based upon organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry testing in the frequencies 1000, 2000, 3000, and 
4000 Hertz per second.  The Rating Schedule establishes 
eleven different auditory acuity levels, designated from 
Level I for essentially normal auditory acuity to Level XI 
for profound deafness.  38 C.F.R. §§ 4.85, 4.87, DC 6100.

The results of the August 2003 VA examination indicate that 
there was an average pure tone threshold in the veteran's 
right ear of 85 decibels with speech recognition of 70 
percent, and an average of 60 decibels with speech 
recognition of 80 percent in the left ear.  Evaluating these 
test scores based upon Table VI, found at 38 C.F.R. § 4.85, 
reflects that the veteran's right ear hearing acuity was at 
Level VII and his left ear hearing acuity was at Level IV 
thus corresponding to the 20 percent disability evaluation 
that is currently assigned.

Evaluating the veteran's test scores based upon Table VIa 
under the exceptional patterns of hearing impairment reflects 
that the veteran's right ear hearing acuity was at Level VIII 
and his left ear hearing acuity was at Level IV, thus 
corresponding to the 20 percent disability evaluation that is 
currently assigned.

The results of the December 2004 VA examination indicate that 
there was an average pure tone threshold in the veteran's 
right ear of 76 decibels with speech recognition of 80 
percent, and an average of 46 decibels with speech 
recognition of 88 percent in the left ear.  Evaluating these 
test scores based upon Table VI, found at 38 C.F.R. § 4.85, 
reflects that the veteran's right ear hearing acuity was at 
Level V and his left ear hearing acuity was at Level II thus 
corresponding to a 10 percent rating, that is less than the 
20 percent disability evaluation that is currently assigned, 
and providing no basis for an increased rating.

The Board has carefully considered the veteran's contentions 
in this matter.  The Rating Schedule, however, provides the 
criteria for rating hearing loss.  Applying the veteran's 
recent audiometric results to Table VI, VIa, and VII of 38 
C.F.R. § 4.85 results in a 20 percent rating for the service-
connected bilateral hearing loss. We appreciate the veteran's 
concern that he is unable to hear high pitched sounds, such 
as television sound, or softly spoken conversation, including 
when there is background noise, but no specific compensation 
is provided based upon such inability.  Nevertheless, we are 
bound by the rating criteria that provide no basis for an 
increased rating.

Further, the Board has carefully reviewed the entire record 
in this case, and does not find the evidence to be so evenly 
balanced that there is reasonable doubt as to any material 
issue regarding the matter of an increased rating for the 
service-connected bilateral hearing loss.  The preponderance 
of the objective medical evidence is clearly against the 
claim.  38 U.S.C.A. § 5107(b).

The Board has considered whether the case should be referred 
for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2005).  In this respect, there was been no 
evidence submitted to show that the bilateral hearing loss 
disability, alone, has caused marked interference with 
employment or necessitated frequent periods of 
hospitalization.  Therefore, the Board finds that the 
criteria for submission for an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 237 (1996); Floyd v. Brown, 9 Vet. App. 
88 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



B.	Increased Rating for Tinnitus

As noted above, the regulations pertaining to the rating of 
tinnitus under DC 6260 were revised, effective June 10, 1999, 
and are now codified at 38 C.F.R. § 4.87, DC 6260 (2005).  
Under the revised criteria, effective June 10, 1999, a 
maximum 10 percent rating is warranted for recurrent 
tinnitus, regardless of its cause.  38 C.F.R. § 4.87, DC 6260 
(2005).

Here, the Board notes that on May 14, 2003, VA published a 
final rule adding a note to Diagnostic Code 6260, clarifying 
that a single rating for recurrent tinnitus was appropriate 
"whether the sound is perceived in one ear, both ears, or in 
the head."  See 68 Fed. Reg. 25,822, 25,823 (2003); 38 C.F.R. 
§ 4.87, DC 6260, note (2).  As was stated in the notice of 
proposed rulemaking, the amendment "involve[d] no substantive 
change and is consistent with current [VA] practice."  67 
Fed. Reg. at 59,033.  In other words, the intended effect of 
the change was "to codify current standard VA practice by 
stating that recurrent tinnitus will be assigned only a 
single 10-percent evaluation whether it is perceived in one 
ear, both ears, or somewhere in the head."  Id.

Additionally, in a June 2003 opinion, the VA General Counsel 
held that DC 6260, as in effect prior to June 10, 1999, and 
as amended as of that date, authorizes a single 10 percent 
disability rating for tinnitus, regardless of whether 
tinnitus is perceived as unilateral or bilateral.  See 
VAOPGCPREC 2-2003 (May 22, 2003).

Although the veteran was not specifically advised of the 
changes to DC 6260 published on May 14, 2003, or the recent 
VA General Counsel opinion referenced above, the Board finds 
that he is not prejudiced.  Obviously, the substance of the 
DC 6260, as applicable to the veteran's claim, remains the 
same. See Edenfield v. Brown, 8 Vet. App. 384 (1995).  
Therefore, the Board finds that it is not necessary to remand 
the matter for the issuance of a supplemental statement of 
the case concerning the regulatory clarification.  See 
Bernard v. Brown, 4 Vet. App. at 394.

Turning to the merits of the veteran's claim, the Board notes 
that under the current criteria, effective June 10, 1999, a 
maximum 10 percent rating is warranted for recurrent 
tinnitus, regardless of its cause.  38 C.F.R. § 4.87, DC 6260 
(2005).  The veteran's service-connected tinnitus is assigned 
a 10 percent rating, the maximum schedular rating assignable 
for tinnitus under current regulations, effective June 10, 
1999.  Again, no higher rating for tinnitus is available 
under the Rating Schedule.

Nonetheless, the Board notes that the veteran contends that 
he is entitled to an increased rating for his tinnitus.  
Thus, the Board has also considered whether an extraschedular 
rating is warranted.  The Court has held that the question of 
extraschedular rating is a component of a veteran's claim for 
an increased rating.  Bagwell v. Brown, 9 Vet. App. at 157.  
In this case, the Board has reviewed the record and notes 
that there is no competent evidence of record demonstrating 
that the service-connected tinnitus markedly interferes with 
employment.  In addition, there is no evidence of record 
showing that the veteran has been frequently hospitalized due 
to tinnitus.  Consequently, no further action on this matter 
is warranted.

In sum, the Board concludes that the evidence preponderates 
against a finding that a rating in excess of 10 percent is 
warranted for the veteran's service-connected tinnitus.  No 
higher rating is warranted, nor is the evidence is so evenly 
balanced as to allow for the application of reasonable-doubt 
doctrine in this regard.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.


ORDER

A rating in excess of 20 percent for bilateral hearing loss 
is denied.

A rating in excess of 10 percent for tinnitus is denied.


REMAND

The veteran seeks an increased rating for his service-
connected anxiety disorder.  During his August 2003 and 
November 2004 VA medical examinations, the veteran repeatedly 
reported receiving private psychiatric treatment from Dr. O. 
who prescribed Xanax from him.  The 2004 examination report 
reflects that the veteran was treated by Dr. O. since 1985, 
and a March 1999 signed statement from P.O.N., M.D., a 
psychiatrist (evidently Dr. O.), reflects his treatment of 
the veteran since 1987.  However, no effort has been made to 
obtain Dr. O.'s medical records in conjunction with the 
veteran's current claim for an increased rating.  The Board 
believes this must be done prior to consideration of his 
claim on appeal.  38 U.S.C.A. § 5103A.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the veteran with 
proper notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that informs him 
that a disability rating and an effective 
date for the award of benefits will be 
assigned if an increased rating for an 
anxiety disorder is awarded, and also 
includes an explanation as to the type of 
evidence that is needed to establish both 
a disability rating and an effective date, 
consistent with Dingess and Hartman, 
supra.

2.  After obtaining the requisite medical 
authorization from the veteran, the RO 
should request all medical records 
regarding the veteran's treatment by Dr. 
O. (P.O.N., M.D., see March 1999 
psychiatric report) for the period from 
April 2002 to the present.

3.  Thereafter, the RO should readjudicate 
the veteran's claim for a rating in excess 
of 10 percent for an anxiety disorder.  If 
review of the record reveals significant 
changes in the findings in the private 
records from those of the most recent VA 
examinations, consideration as to the need 
for additional examination should be 
undertaken.  If an exam is scheduled, all 
appropriate testing should be undertaken.  
At that point additional review may be 
indicated.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided with a 
SSOC.  The SSOC should contain notice of 
all relevant actions taken on the claim, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on appeal 
since the January 2005 SSOC.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


